DOWDELL, J.
The complainant by its bill invoked an application of the doctrine of cy pres in the application of a trust. Upon this theory, and this alone, is the bill filed. The bill was demurred to by the respondent, assigning a number of grounds, which demurrer was sustained by the chancellor, and from his decree the present •appeal is prosecuted.
■ Apart from any consideration of insufficiency in the averments of the bill, as pointed-out by the demurrer, it is enough to say that the theory upon which, the bill is filed finds no support in the former adjudications on the subject by this court. The doctrine of cy pres, as-recognized and administered by the English Court of Chancery, was based upon prerogative power of the king, and the principle, therefore, is by us, under our institutions, without recognition. — Carter v. Balfour, 19 Ala. 814; Williams v. Pearson, 38 Ala. 299; Johnson v. Holifield, 79 Ala. 423, 58 Am. Rep. 596. There was no error in sustaining the demurrer to the bill, and- the decree of the chancellor will be affirmed.
Affirmed.
Weakley, O. J., and Haralson and Denson, JJ., concur.